 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         NO. 19-62244MJ
10                  Plaintiff,                         ORDER OF DETENTION PENDING
                                                       TRIAL
11   v.
12   Leovijildo Sierra-Sabedra,
13                  Defendant.
14
15   In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been
16   held. Defendant was present and was represented by counsel. I conclude by a
     preponderance of the evidence the defendant is a serious flight risk and order the detention
17   of the defendant pending trial in this case.
18
                                      FINDINGS OF FACT
19
20   I find by a preponderance of the evidence that:

21   ☒ The defendant is not a citizen of the United States or lawfully admitted for permanent
22     residence.
     ☒ The defendant, at the time of the charged offense, was in the United States illegally.
23
     ☐ The defendant has no significant contacts in the United States or in the District of
24     Arizona.
     ☐ The defendant has no resources in the United States from which he/she might make a
25
       bond reasonably calculated to assure his/her future appearance.
26   ☒ The defendant has a prior criminal history.
27   ☐ The defendant lives/works in Mexico.
     ☐ The defendant is an amnesty applicant but has no substantial ties in Arizona or in the
28     United States and has substantial family ties to Mexico.
 1   ☐ There is a record of prior failure to appear in court as ordered.
 2   ☐ The defendant attempted to evade law enforcement contact by fleeing from law
       enforcement.
 3
     ☐ The defendant is facing a maximum of                              years imprisonment.
 4
            The Court incorporates by reference the material findings of the Pretrial Services
 5
     Agency which were reviewed by the Court at the time of the hearing in this matter, except
 6   as noted in the record.
 7                                 CONCLUSIONS OF LAW
     1. There is a serious risk that the defendant will flee.
 8
     2. No condition or combination of conditions will reasonably assure the appearance of
 9        the defendant as required.
10                         DIRECTIONS REGARDING DETENTION
11
            The defendant is committed to the custody of the Attorney General or his/her
12   designated representative for confinement in a corrections facility separate, to the extent
13   practicable, from persons awaiting or serving sentences or being held in custody pending
     appeal. The defendant shall be afforded a reasonable opportunity for private consultation
14   with defense counsel. On order of a court of the United States or on request of an attorney
15   for the Government, the person in charge of the corrections facility shall deliver the
     defendant to the United States Marshal for the purpose of an appearance in connection with
16   a court proceeding.
17
                           APPEALS AND THIRD PARTY RELEASE
18
19          IT IS ORDERED that should an appeal of this detention order be filed with the
     District Court, it is counsel's responsibility to deliver a copy of the motion for
20   review/reconsideration to Pretrial Services at least one day prior to the hearing set before
21   the District Court.

22          IT IS FURTHER ORDERED that if a release to a third party is to be considered, it
     is counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing
23
     before the District Court to allow Pretrial Services an opportunity to interview and
24   investigate the potential third party custodian.
25          Dated: 8/7/2019
26
27
28


                                                 -2-
